DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on July 15, 2021 is acknowledged. Claims 1, 2, 4-9 and 11-16 remain pending wherein claims 1, 2 and 4-6 remain withdrawn pursuant to the election made by Applicant in the response filed on April 7, 2021. Applicant amended claims 7, 8, 11-13 and 16 to obviate the various objections and 35 U.S.C. 112 rejections set forth in the previous Office action. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/472,585, does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for any of the claims of the instant application. The disclosure of 62/472,585 is devoid of disclosure directed to the features recited in the claims of the instant application. Consequently, the instant application will not be afforded benefit to 62/472,585.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Su on July 28, 2021.
The application has been amended as follows: 

Claims 1, 2 and 4-6 (Canceled)

Amend line 3 of claim 12 as follows: “the first door is operatively configured to move in response to the test strip being inserted from the first”

Amend line 4 of claim 13 as follows: “inserted from the second inserting entry, the second door is operatively configured to move to a second”
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 2 and 4-6, which are directed to a non-elected invention not subject to rejoinder. Accordingly, claims 1, 2 and 4-6 have been cancelled, as indicated above.
Reasons for Allowance
Claims 7-9 and 11-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Prior art is replete with test strip readers configured to attach to a mobile device (e.g. smartphone). For example, Jena et al. (US 2014/0072189 A1) disclose a mobile device adapter 30 configured to facilitate optical analysis of a test strip using a camera of the mobile device (see [0015]). However, prior art does not disclose a mobile device accessory comprising the combination of features recited in independent claims 7 and 11, specifically a mobile device accessory comprising two separate test strip entries leading to a common test strip bracket.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/             Primary Examiner, Art Unit 1797